 

--------------------------------------------------------------------------------

Exhibit 10.3


SERVICE AGREEMENT
 
THIS SERVICE AGREEMENT (this “Agreement”) is dated as of September 28, 2015, by
and between Quality Companies, LLC, formerly dba Quality Equipment Sales, an
Indiana limited liability company, and Quality Equipment Leasing, LLC, dba
Quality Equipment Sales, a Delaware limited liability company, (collectively
“Servicer”), and 19th Capital Group, LLC, a Delaware limited liability company
(“Purchaser”).
 
WHEREAS, Servicer (as Seller) and Purchaser have entered into a Portfolio
Purchase and Sale Agreement of even date herewith (the “Purchase Agreement”),
whereby Servicer agreed to sell and assign to Purchaser certain Transactions and
the Assigned Property related thereto, including its rights in and to the
Payments due under the Transaction Documents (collectively, the “Existing
Transactions”);
 
WHEREAS, Servicer and Purchaser have entered into a Program Agreement (the
“Program Agreement”) and a Fleet Program Agreement (the “Fleet Program
Agreement”) (together the “Program Agreements”) under which Servicer may refer
certain Independent Contractors and Fleets (together the “Obligors”) to
Purchaser on an ongoing basis for the purpose of the Obligors entering into
Transactions with Purchaser in which such Obligors would lease or finance
Delivery Vehicles for use in delivering goods and Vehicles used by Fleets as set
forth in the Program Agreements (individually a “Delivery Vehicle” or “Fleet
Vehicle” or a “Vehicle” and together “Vehicles”), and in the future Servicer (as
Seller) and Purchaser may enter into additional Portfolio Purchase and Sale
Agreements, in which Servicer will to sell and assign to Purchaser certain
Transactions and Assigned Property related thereto, including its rights in and
to the Payments due under the Transaction Documents (the transactions
contemplated by the Program Agreements and any future Portfolio Purchase and
Sale Agreements are referred to collectively as the “Future Transactions”);
 
WHEREAS, Purchaser and Servicer have agreed that, unless and until Servicer is
terminated as billing and collecting agent under this Agreement, Servicer shall
serve as billing and collecting agent for the benefit of Purchaser to perform
certain administrative duties in connection with the Existing Transactions and
Future Transactions and Payments, to the extent set forth herein, including,
without limitation, the obligation to collect and receive the Payments on behalf
of Purchaser and to remit same to Purchaser, and to ensure that insurance
remains in place and that all sales, use, personal property, privilege, license
and other taxes arising under or in connection with the Assigned Interests are
paid (“Tax Payments”) and that all tax returns, reports and filings (“Tax
Filings”) are properly made; and
 
WHEREAS, Servicer and Purchaser desire to set forth the terms and conditions
under which Servicer will be responsible for the servicing and administration of
the Existing Transactions and Future Transactions and Payments in connection
therewith, including collection, receipt and remittance of the Payments on
behalf of Purchaser.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and of other valuable consideration, receipt of which is hereby
acknowledged, the parties hereby agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
1.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Purchase Agreement and the Program
Agreements, as applicable. The following terms used herein shall have the
meanings indicated:

 
“Distribution Date” means the tenth day of each calendar month.
 
“Event of Bankruptcy” means either of the following:
 
 
(a)
Servicer shall become insolvent or bankrupt or shall admit in writing its
inability to pay any portion of its debts as they mature or make an assignment
for the benefit of creditors, or a receiver or trustee shall have been appointed
with respect to it or to any of its estate; or

 
 
(b)
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other proceedings for relief under Title 11 of the United States
Code or any federal or state bankruptcy or insolvency law or similar law now or
hereafter in force for the relief of debtors shall be instituted by or against
Servicer, shall be consented to by Servicer or shall not be dismissed within
sixty (60) days of such institution or Servicer shall take any action in the
furtherance of the institution of any such proceeding.

 
“Reporting Period” means each calendar month.
 
2.
Collection of Payments.

 
 
(a)
Servicer agrees at its sole cost and expense to act as billing and collecting
agent for the benefit of Purchaser as follows:

 
 
(1)
All Transaction payment amounts shall be automatically deducted from the
earnings of the Independent Operator and paid to Servicer for the benefit of,
and shall be held in trust for, Purchaser (the “Actual Payment”).

 
 
(2)
For Transactions that have variable lease payments, Servicer and Purchaser shall
agree upon an expected monthly lease payment for each Transaction (the “Expected
Payment”).

 
 
(3)
Servicer shall pay to the Purchaser the Expected Payment and the contractual
amount for Transactions with fixed payments for each outstanding Transaction by
the 10th day of each month, in arrears.  Accompanying the payment will be an
Excel file which will include the following fields (and such other information
as may be reasonably requested by Purchaser):

 
 
 

--------------------------------------------------------------------------------

 
 
Service Agreement Insert [serviceagmt.jpg]
 
 
(4)
A template of the above file will be provided to the Servicer at or before
Closing of the Purchase Agreement between the parties.

 
 
(5)
Each month, by the 5th business day following the end of the preceding month,
Servicer shall provide a copy of the “Lock Box File” to the Purchaser. The Lock
Box File is a file the form of which will be prepared by Servicer approved by
Purchaser and reflects, by Transaction, the actual cash collected during the
month from Obligors.

 
 
(6)
Servicer shall maintain the Reserve Account in accordance with the Reserve
Account Agreement entered into between the Servicer and Purchaser of even date
herewith.

 
 
(7)
With respect to Transactions that are terminated for reasons other than a
default by an Obligor, including but not limited to, the early termination of
the Transaction by the Obligor, loss due to accident, or the mutual agreement of
the Servicer and Purchaser to sell a Delivery Vehicle or Vehicle to third
parties in the market place, the proceeds from such event necessary to satisfy
Purchaser’s Net Book Value (as defined in Section 2(c)(2) herein) for the
Transaction will be paid to the Purchaser within forty-eight (48) hours of such
receipt and Purchaser shall return the title associated with such Delivery
Vehicle or Vehicle to Servicer within ten (10) business days of Purchaser’s
receipt of its Net Book Value for the Transaction. To the extent the proceeds
received by Servicer exceed Purchaser’s Net Book Value for the Transaction, such
excess proceeds shall be divided between Servicer and Purchaser after Servicer
has been reimbursed for actual cost of reseating the Delivery Vehicle as
approved by Purchaser and any shortfall the Servicer experienced in making the
Expected Payments and the contractual payments.

 
 
(b)
Maintenance of Delivery Vehicles. Servicer shall manage the regular maintenance
of the Delivery Vehicles which are the subject of the Transactions as follows:

 
 
(1)
Each of the Existing Transactions and Future Transactions call for payment by
Independent Operators into a maintenance fund created with respect to each
Delivery Vehicle subject to a Transaction and based on the total number of miles
the Delivery Vehicle is driven per month by the Obligor (each said fund is
referred to a “Maintenance Fund” and the aforesaid payment contributions are
referred to, collectively, as “Maintenance Contributions”).

 
 
 

--------------------------------------------------------------------------------

 
 
 
(2)
All Maintenance Contributions shall be automatically deducted from the earnings
of Independent Operators and paid to Servicer for Servicer’s benefit to be used
to fund the repairs of the Delivery Vehicles.

 
 
(3)
Servicer shall keep an accounting of the Maintenance Fund for each Transaction.

 
 
(4)
If maintenance or repair of a Delivery Vehicle is necessary, Servicer shall use
the Maintenance Fund for the applicable Transaction to pay for the necessary
maintenance or repair.

 
 
(5)
If the Maintenance Fund is insufficient to cover the expense of maintenance or
repair, Servicer shall make arrangements with the Independent Operator for
credit with respect to the deficient amount to be paid over time by future
Maintenance Fund payments.

 
 
(6)
Purchaser shall have no obligation with respect to any Maintenance Fund or any
maintenance or repair of Delivery Vehicles which are the subject of the
Transactions unless Purchaser should elect to terminate this Agreement and
Servicer’s rights and obligations, as servicer, hereunder.

 
 
(c)
Remarketing and Sale of Vehicles. Servicer shall be responsible for the
remarketing and eventual sale of Vehicles as follows:

 
 
(1)
In the event that an Obligor obligated on a Transaction shall default on the
Transaction prior to its maturity, Servicer shall promptly notify Purchaser of
such default and Servicer’s planned course of conduct in accord with this
section of this Agreement.

 
 
(2)
When a default occurs, Servicer shall first determine whether the present
residual value of the Vehicle is in excess of the Net Book Value of the Vehicle
(the “Net Book Value” being calculated by adding the Transaction payments
remaining until maturity to the expected eventual residual value). Purchaser may
waive this requirement for payment of the Net Book Value at its discretion.
Servicer shall inform Purchaser of the potential sale price of a Vehicle when a
default occurs.

 
 
(3)
If the present residual value of the Vehicle is in excess of the current Net
Book Value of such Vehicle, Servicer may sell such Vehicle or, with the
authorization of the Purchaser, enter into a lease for such Vehicle.

 
 
(4)
If the Vehicle is sold, the proceeds from the sale of the Vehicle shall be
distributed within 48 hours of Servicer’s receipt of such proceeds as follows:
(a) the Net Book Value of such Vehicle shall be remitted to the Purchaser; (b)
any excess cost beyond the maintenance balance retained from Independent
Operator for the reconditioning of the Vehicle for sale shall be returned to the
Reserve Account held with the Servicer pursuant to the Reserve Account Agreement
between the parties of even date herewith (the “Reserve Account Agreement”); and
(c) any excess funds remaining after the disbursements under (a) and (b) above
shall be divided 50% to Servicer and 50% to Purchaser.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(5)
If the present residual value of the Vehicle is not in excess of the current Net
Book Value of such Vehicle, then (i) if such Vehicle is a Delivery Vehicle,
Servicer shall be responsible for obtaining a new Independent Operator to enter
into a Transaction for the Delivery Vehicle in question, or funds will be paid
to Purchaser from the Reserve Account, or (ii) if such Vehicle is not a Delivery
Vehicle, funds will be paid to Purchaser from the Reserve Account.

 
 
(6)
While remarketing the Vehicles, Servicer shall continue to make Expected
Payments and the contractual amount for Transactions with fixed payments on the
terminated Transaction.

 
 
(7)
When remarketing a Delivery Vehicle, Servicer shall give priority to placing an
Independent Operator with the remarketed Vehicle ahead of all other
opportunities.

 
 
(8)
When a new Independent Operator is found with respect to a remarketed Vehicle,
the Independent Operator shall enter into a new Transaction with Purchaser, as
lessor or lender thereunder, for no additional consideration, and Servicer shall
deliver all original Transaction Documents evidencing said new Transaction to
Purchaser.

 
 
(d)
Servicer agrees to indemnify Purchaser against any damages, claims, costs or
expenses (including but not limited to reasonable attorneys’ fees) which may be
incurred by Purchaser to the extent they arise out of the negligence or willful
misconduct of, or any violations of law by, Servicer in performing any of its
duties under this Agreement.

 
3.
Reporting Requirements. Servicer shall provide to Purchaser the following
reports on each Distribution Date (each to be in form and substance reasonably
acceptable to Purchaser):

 
 
(a)
Pursuant to Section 2(a)(6), the Lock Box File or similar acceptable report to
Purchaser;

 
 
(b)
Delinquency Report sorted by Obligor, for the most recent Reporting Period;

 
 
(c)
All gains and losses on sales of Vehicles for the most recent Reporting Period;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(d)
Outstanding Advance Report listing by Transaction what portions of the most
recent Aggregate Monthly Payment constituted Advances and the total outstanding
Advances with respect to each Transaction;

 
 
(e)
A Reserve Account report, indicating the amount of the Reserve Account and all
additions and subtractions thereto since the prior report;

 
 
(f)
On or before the 5th business day of each month, a data file in electronic form
reflecting all gross balances due at the Transaction level in the same format as
outlined in Section 3.1(c) of the Portfolio Purchase Agreement;

 
 
(g)
An Idle Truck Report which reflects the Vehicles which are idle at the end of
each month and the activity related to idle trucks in such month;

 
 
(h)
A Preventative Maintenance Compliance Report at each month end;

 
 
(i)
Quarterly compliance certificate from the Chief Finance Officer of Servicer
certifying as to (i) the continuing accuracy and completeness of the
representations and warranties of Servicer under this Agreement, the Program
Agreements, the Reserve Account Agreement and the Purchase Agreement, and (ii)
the compliance by Servicer with all of its covenants, duties and obligations
under such agreements; and

 
 
(j)
Other reports as may be reasonably requested by Purchaser from time to time.

 
4.
Servicer covenants to:

 
 
(a)
comply with all applicable laws with respect to its activities under this
Agreement, including any of its obligations with respect to the Transactions and
enforcing any of Purchaser’s rights thereunder;

 
 
(b)
preserve its existence as a corporation and/or limited liability company, as the
case may be, duly organized, validly existing and in good standing, under the
laws of the State of Delaware;

 
 
(c)
permit inspection/audit by Purchaser or its designees of Servicer’s books and
records relating to the Transactions, Payments and other Assigned Property upon
reasonable notice during normal business hours at Servicer’s address set forth
above, and shall assist Purchaser in connection with such inspections/audits;

 
 
(d)
comply with its obligations under the Transaction Documents;

 
 
(e)
not agree to any amendments or modifications of the Transaction Documents
(without the prior written consent of Purchaser) that would (i) change the
amount, due date, interest rate or rental rate or prepayment fee, defer or
forgive the payment of any principal or interest or rent (including changing the
maturity date of a Transaction), (ii) waive any provision of a Transaction
(including any change in any time period) prohibiting prepayment in whole or in
part, or reduce the outstanding principal amount or imputed principal balance
(except for reductions contemplated by the Transaction Documents), (ii) release,
or agree to the substitution or exchange of any Collateral for, any portion of
the Transaction or Collateral or release the liability of any person or entity
liable for any payment on any Transaction, (iii) grant any concession with
respect to the compliance with any material obligations imposed by the
Transaction Documents, (iv) release the Obligor from any of its obligations to
make any payment with respect to any Transaction, or (v) accelerate or extend
the maturity date of any Payment, commence any action, terminate any Transaction
or repossess and resell any Collateral, or (vi) take any action or fail to take
any action which would materially adversely affect the value of any Existing
Transactions or Future Transactions, reduce the likelihood of recovery of any
Payment or the security of the Transaction.

 
 
 

--------------------------------------------------------------------------------

 
 
 
(f)
not impair the rights or breach the quiet enjoyment of any Obligor under the
Transaction Documents,

 
 
(g)
not create any lien, security interest or other encumbrance against any Assigned
Property except in favor of Purchaser as may be permitted by Purchaser in
writing;

 
 
(h)
comply with its credit and collection policies with respect to the Payments,
which policies shall be commercially reasonable and in accordance with
applicable laws and with normal policies of similar companies in the equipment
finance and leasing industries;

 
 
(i)
pursue the interests of Purchaser in the same manner as it would pursue its own
interests in the exercise any remedies available under the Transaction
Documents, without discrimination;

 
 
(j)
promptly provide to Purchaser copies of any notices and material information
received by Servicer in connection with any Transaction;

 
 
(k)
notify Purchaser monthly of the existence of any default or event of default, or
the occurrence of any event which, with notice or lapse of time, or both, would
constitute a default or event of default under any Transaction Document of which
Servicer has knowledge;

 
 
(l)
provide evidence of insurance for each Transaction pursuant to the Transaction
Documents to Purchaser and make claims against any insurance policy relating to
the Vehicles in the same manner as it would pursue its own interests, and to
promptly remit to Purchaser any insurance proceeds received as a result of such
claim; and

 
 
 

--------------------------------------------------------------------------------

 
 
 
(m)
provide to Purchaser copies of its audited yearly financial statements within
120 days after the end of each fiscal year, and such other financial statements
and reports as may be reasonably requested by Purchaser from time to time.

 
Servicer further agrees to pay Purchaser interest (after as well as before
judgment) on any amounts required to be paid by Servicer to Purchaser hereunder
and not paid by Servicer when due hereunder at the rate equal to the highest
Discount Rate plus four percent.
 
5.
Termination of Servicing. Purchaser may, upon written notice to Servicer,
terminate the rights and obligations of Servicer set forth in this Agreement, or
any portion thereof, and notify the applicable Obligor(s) to make all subsequent
Payments directly to Purchaser upon the occurrence of any one of the following:

 
 
(a)
if Servicer shall fail to make any required payment due hereunder and such
failure shall continue unremedied for ten (10) business days after notice, or if
Servicer shall fail to perform any of its other agreements hereunder in any
material respect and such failure shall continue unremedied for thirty (30) days
after notice;

 
 
(b)
any material representation or warranty made by Servicer in the Purchase
Agreement, any future Portfolio Purchase and Sale Agreements, Program
Agreements, the Reserve Account Agreement, or by Servicer in this Agreement
shall prove to be false or inaccurate in any material respect if such inaccuracy
would have a material adverse effect and such inaccuracy has not been remedied
in all material respects within thirty (30) days after written notice;

 
 
(c)
Servicer shall fail to perform any covenant contained in the Purchase Agreement,
any future Portfolio Purchase and Sale Agreements, the Reserve Account Agreement
or Program Agreements and such failure shall continue unremedied for thirty (30)
days (or in the case of a failure to pay money, ten (10) business days) after
written notice;

 
 
(d)
Servicer shall suffer a change of ownership of a controlling position of the
capital stock, or a sale of all or substantially all of the assets of Servicer
to any entity or individual which is not now an affiliate of Servicer;

 
 
(e)
an Event of Bankruptcy shall have occurred with respect to Servicer or any
parent company of Servicer; or

 
 
(f)
if Servicer fails to repurchase any Transaction pursuant to Article V of the
Purchase Agreement or any future Portfolio Purchase and Sale Agreements,
provided however, that in such event, any termination of Servicer as Servicer
shall only be with respect to the Transaction related to such Transaction
Document and only if Purchaser elects to take over servicing, as opposed to
proceeding with the remarketing of the Delivery Vehicle, as referenced above.

 
 
 

--------------------------------------------------------------------------------

 
 
6.
Upon any termination, as provided, herein, Servicer shall deliver to Purchaser
all requested and available information concerning the billing and payment by
Servicer hereunder so that Purchaser or Purchaser’s designee may assume such
duties and shall otherwise cooperate with Purchaser to accomplish the prompt,
effective and smooth transition of servicing to Purchaser or Purchaser’s
designee. This will include transfer of automatic deductions generated by
Obligors to Purchaser, including lease Payments and Maintenance Fund payments.
Servicer shall transfer all funds in its possession in maintenance accounts with
respect to Obligors and the Transactions to Purchaser.

 
In the event that this Agreement is terminated, the triggers for funding the
Reserve Account will commence (as described in the Reserve Account Agreement)
and available funds will be provided to the Purchaser immediately. The Reserve
Account will be held until full payout of all Transactions.  The replacement
servicer, which may include the Purchaser will earn a reasonable fee to be paid
from the Reserve Account.
 
Except as otherwise provided herein or in the Purchase Agreement, any future
Portfolio Purchase and Sale Agreements, the Reserve Account Agreement or the
Program Agreements, upon such termination of Servicer, Servicer shall be
relieved of any further servicing obligations with regard to the Transaction
Document for which servicing was terminated. Upon any termination, as provided,
herein, Servicer does hereby irrevocably constitute and appoint Purchaser or a
new billing and collection agent designated by Purchaser, as its true and lawful
attorney with full power of substitution, for it and in its name, place and
stead, to enforce, ask, demand, collect, receive, receipt for, sue for, compound
and give acquittance for any and all Payments and other obligations with respect
to the Transaction(s) for which servicing has been terminated, and to endorse
the name of Servicer on all checks, collections, receipts, instruments or
notices in connection with any Payments or other obligations.
 
7.
All notices, requests and demands to or upon the parties hereto shall be deemed
to have been given or made when received by the parties at the following
addresses, or to such other addresses as may hereafter be designated in writing:

 
If to Servicer:
 
Quality Equipment Leasing, LLC
Attn: Danny Williams, COO
9702 East 30th Street
Indianapolis, IN 46229
Email: dwilliams@celadontrucking.com
 
If to Purchaser:
 
19th Capital Group, LLC
353 West Lancaster Avenue, Suite 300
Wayne, Pennsylvania 19087
Attn:  Jeffrey R. Larsen
Email:  jeff@larsenmaccoll.com



 
 

--------------------------------------------------------------------------------

 
 
8.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware.

 
9.
This Agreement shall be binding upon the parties hereto and their respective
successors and permitted assigns.

 
10.
Servicer may not assign, sell, or otherwise transfer any of its rights or
obligations under this Agreement without Purchaser’s prior written consent.
Notwithstanding the foregoing, Servicer acknowledges and agrees that Purchaser
may, without prior notice to Servicer, assign any and all of its rights and
obligations under this Agreement, including to one or more parties providing
financing to Purchaser.

 
11.
This Agreement may be executed in any number of counterparts, and by different
parties hereto on separate counterparts, each of which, when so executed and
delivered shall be an original but all such counterparts shall together
constitute one and the same instrument.  The parties hereto may deliver executed
signature pages to this Agreement by facsimile or electronic mail transmission,
such signatures shall be treated as, and have the effect of, an original
document.

 
12.
This Agreement supersedes all previous arrangements and agreements, whether
written or oral, and comprises the entire agreement, between the parties hereto
in respect of the subject matter hereof.

 
13.
This Agreement may be amended or varied only by writing, of even or subsequent
date hereof, executed by Purchaser and Servicer, or by supplements, as agreed
hereto to by the parties.

 
14.
No course of dealing between Purchaser and Servicer, nor any delay in exercising
any rights or remedies hereunder or otherwise shall operate as a waiver of any
of the rights and remedies of Purchaser or Servicer.

 
15.
The invalidity or unenforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision.

 
16.
Each of Purchaser and Servicer agrees to execute and deliver promptly to the
other all such further instruments and documents as may reasonably be requested
by the other in order to carry out fully the intent, and to accomplish the
purposes, of the transactions referred to herein.

 
17.
SERVICER AND PURCHASER WAIVE THEIR RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY
MATTER ARISING UNDER OR IN CONNECTION WITH THIS AGREEMENT.

 
 
 

--------------------------------------------------------------------------------

 
 
18.
The parties hereto agree to the exclusive jurisdiction and venue for any
disputes, actions, or proceedings arising hereunder of the United States
District Court for the State of Delaware or, if the jurisdictional minimum
amount, if any, is not met, then any applicable State Court in the State of
Delaware.

 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, SERVICER and PURCHASER have caused their names to be signed
to this Service Agreement by their respective officers hereto duly authorized as
of the day and year first above written.



   
SERVICER:
         
QUALITY COMPANIES LLC, formerly dba
QUALITY EQUIPMENT SALES and
QUALITY EQUIPMENT LEASING, LLC
dba QUALITY EQUIPMENT SALES
               
By:
/s/ Leslie Tarble
   
Name:
Leslie Tarble
   
Title:
Chief Financial Officer
         
PURCHASER:
         
19TH CAPITAL GROUP, LLC
               
By:
/s/ George Chasteen
   
Name:
George Chasteen
   
Title:
President



Back to Form 10-Q [form10q.htm]
